Citation Nr: 0602350	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hearing loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural History

The veteran served on active duty from November 1942 to 
November 1945.  

Service connection was initially granted for bilateral 
hearing loss in a December 1946 VA rating decision.  A 20 
percent disability rating was assigned in November 1983.  

In September 2002 the RO received the veteran's claim of 
entitlement to an increased rating for service-connected 
hearing loss, evaluated as 20 percent disabling.  The 
November 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the November 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2003.

The record reflects that a motion to advance this case on the 
docket was filed on the veteran's behalf by his accredited 
representative in November 2004. Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted. See 38 C.F.R. § 20.900(c) (2005).

This matter was previously before the Board in December 2004. 
At that time, the Board remanded the matter to the VA Appeals 
Management Center (AMC) for further development.  After the 
requested development was accomplished to the extent 
practicable, the AMC issued a Supplemental Statement of the 
case in November 2005 which continued to deny the veteran's 
claim.  The case has been returned to the Board for further 
appellate action.  


FINDING OF FACT

A June 2005 VA audiological examination shows that the 
veteran has an average pure tone threshold of 71 decibels in 
the right ear, with speech recognition ability of 72 percent; 
and average pure tone threshold of 70 decibels in the left 
ear, with speech recognition ability of 84 percent.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 30 percent 
disability due to bilateral hearing loss have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to increased disability 
rating for his service-connected bilateral hearing loss, 
currently evaluated as 20 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the August 2003 
SOC and the November 2005 SSOC.  Specifically, the September 
2002 SOC detailed the evidentiary requirements for an 
increased disability rating for the bilateral hearing loss.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
December 3, 2004, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The 
December 2004 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis in original].
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for VA medical examinations and 
opinions in October 2002, and as directed in the Board's 
December 2004 remand, again in July 2005.   The contents of 
these examination opinions will also be discussed below.  
These medical reports each reflect that a medical 
professional reviewed the veteran's past medical history and 
other evidence contained in the claims file in reaching their 
conclusions about the status and severity of the veteran's 
hearing loss.  

Additionally, the Board has reviewed its remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and a further remand will ensue].  
Specifically, the AOJ was directed to request authorization 
in order to obtain the full records of the practitioner who 
provided the April 2003 opinion.  The AOJ made that request 
of the veteran in a December 2004 letter.  The veteran 
responded to the letter with additional argument, but did not 
and has not provided authorization required to get the 
private audiology records.  The Court has held that "[t]he 
duty to assist is not always a one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   Accordingly, as the 
veteran has not elected to provide the necessary 
authorization, the Board finds that the AOJ has complied with 
the remand instructions to the extent practicable and that no 
further remand is warranted.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
provided sworn testimony  and advised in his August 2003 
substantive appeal that he did not desire a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2005).   See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. §§ 
4.85, 4.86 (2005).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2005).

Analysis

Schedular rating

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.85 
(2005).  He essentially contends that his hearing loss 
disability is more severe than is reflected by the VA 
examination and that specifically, he experienced marked 
decrease in his ability to hear the volume of his television 
without the use of his hearing aids.  

The Board has reviewed all the evidence, including the 
veteran's contentions, lay statements; and VA outpatient 
treatment and examination reports. Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case. The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.

As explained in the law ad regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear. On VA audiological evaluation in 
June 2005, puretone thresholds, in decibels (dB), were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
75
75
71
LEFT
60
70
70
80
70

Speech discrimination scores at that time were 72 percent in 
the right ear and 84 percent in the left ear.  

On VA treatment examination February 2004, puretone 
thresholds in decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
70
80
68
LEFT
60
65
80
90
74

Speech discrimination scores at that time were 96 percent 
bilaterally.    

On VA examination in October 2002,  puretone thresholds in 
decibels (dB) were as follows




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
55
60
56.25
LEFT
45
50
65
70
57
Speech discrimination scores at that time were 96 percent 
bilaterally.    

[The Board observes in passing that an April 2003 report from 
R.K.D., Jr. M.D. cannot be interpreted.  Cf. Kelly v. Brown, 
7 Vet. App. 471, 474 (1995).]

The Board has reviewed the three VA examinations described 
above.  Use of the most recent examination, the June 2005 VA 
examination, results in the most advantageous results for the 
veteran and specifically indicates that an increase is in 
order.     

Review of the results of the June 2005 VA audiology 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a 10 percent disability rating. That is, the 
combination of level III in the better left ear with level VI 
in the poorer ear results in a 10 percent rating under 
38 C.F.R. § 4.85.   

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment. 
These apply in the veteran's case, more specifically, 
38 C.F.R. § 4.86 (a) applies.  

The veteran meets the criteria for 38 C.F.R § 4.86(a).  At 
the time of the June 2005 VA examination, each of the four 
specified frequencies was 55 dB or more in the right and left 
ears. Using table VIa, the each ear would be rated at VI, 
resulting in a higher overall rating of 30 percent 
disability. Therefore, rating under 38 C.F.R. § 4.86(a) 
results in the higher, 30 percent disability rating and is 
the correct rating under the regulations for this veteran.  
Therefore, 38 C.F.R. § 4.86(a) is for application in this 
case and an increase from 20 percent to 30 percent is 
granted.    

With respect to the application of 38 C.F.R. § 4.86(b), 
although the veteran's hearing test shows a result of 70dB or 
more at 2000 Hz, it does not show 30 dB or less at 1000 Hz, 
as would be required for application of table VIa under 38 
C.F.R. § 4.86(b).  Therefore, 38 C.F.R. § 4.86(b) does not 
apply.  



Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005).  

After a careful review of the record, the Board has 
determined that this matter has not been raised by the 
veteran or addressed by the RO.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure].  The Board has therefore determined that it does 
not have jurisdiction over the matter of an extraschedular 
rating for the veteran's service-connected hearing loss. If 
the veteran wishes to have VA consider the matter of an 
extraschedular rating, he should contact the RO.   


ORDER

Entitlement to an in increased disability evaluation, 30 
percent, for the service-connected bilateral hearing loss is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


